The facts in this case are practically identical with, and governed by the same rules of law as the case of Louisa Hays v. Woods et al., No. 13897, recently decided by this court, found in 110 Okla. 45, 236 P. 3, wherein the judgment of the trial court was affirmed, and a discussion of the issues involved and citation of authorities will be found, and are here referred to and adopted as the opinion in this case; and we therefore recommend that this case be affirmed.
By the Court: It is so ordered.